Case 8:18-cv-02515-MSS-CPT Document 20-1 Filed 12/19/18 Page 1 of 2 PageID 235



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

 PATRICIA KENNEDY, Individually,

       Plaintiff,

 v.                                                     Case No: 8:18-cv-2515-T-35CPT

 SIESTA INN AND SUITES, INC., a
 Florida Corporation,

       Defendant.


                    ORDER DIRECTING ADMINISTRATIVE CLOSURE

       THIS CAUSE comes before the Court for consideration of the Motion to Dismiss,

 (Dkt. 13), filed by Defendant; the Response in opposition thereto filed by Plaintiff, (Dkt.

 16); and the Reply to Plaintiff’s Opposition filed by Defendant. (Dkt. 19)

       Defendant argues that this lawsuit is barred by res judicata and collateral estoppel.

 (Dkts. 13, 19) Specifically, Defendant contends that at least one count of Plaintiff’s two-

 count Complaint has been previously litigated in this Court and is now pending on appeal.

 Id.; Kennedy v. Siesta Suites, 8:18-cv-01005-JSM-AAS (M.D. Fla. 2018), Docket No. 18.

 Additionally, the facts associated with the premises claim were raised in the previous

 litigation. (Kennedy, 8:18-cv-01005 at Docket. 14–1) Thus, it is apparent that Plaintiff

 is aware that these claims arise out of a common set of facts. See Vanover v. NCO

 Financial Services, Inc., 857 F.3d 833, 841 (11th Cir. 2017). For that reason, the Court

 has serious concerns about whether this case is barred by res judicata and collateral

 estoppel; however, that remains to be determined after final resolution of the appeal.
Case 8:18-cv-02515-MSS-CPT Document 20-1 Filed 12/19/18 Page 2 of 2 PageID 236



       Accordingly, it is hereby ORDERED that this case be administratively closed

 pending a decision from the Eleventh Circuit in the prior case. The Clerk is DIRECTED

 to ADMINISTRATIVELY CLOSE this case. The parties are DIRECTED to promptly

 advise the Court of the results of those proceedings.

       DONE and ORDERED in Tampa, Florida, this 19th day of December, 2018.




 Copies furnished to:
 Counsel of Record
 Any Unrepresented Person




                                             2
